Citation Nr: 1726113	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bunions of the bilateral feet.


REPRESENTATION

Veteran represented by:  Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  She also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her bunions are related to her active duty service.  During the September 2016 Board hearing the Veteran testified that while wearing wool socks in service her feet became irritated and worsened while she was stationed in Germany.  She testified that after active duty service she served in the National Guard from 1977 to 1995.  The Veteran testified that while serving in the National Guard she was diagnosed with bunions and had surgery on her feet.  She testified that a physician told her that her boots were too small and were causing problems with her feet.  She further testified that during this time her feet felt like they were burning and that she attempted to treat them by soaking them in water.  

A VA examination and medical opinion has not been obtained in connection with the issue on appeal.  In October 1996 and March 1997 the Veteran underwent surgery for bunions on her right and left foot.  The records reflect that during the period on appeal she underwent VA treatment for her bunions.  Service treatment records contain an October 1973 treatment report for an injury to the right foot and that her foot was bruised.  An examination request for the right foot from the same month indicates that a bed fell across all five toes.  An April 1978 treatment report records complaints of pain and a hematoma of the plantar area of the left foot.  Accordingly, the Board finds that a remand is necessary to obtain a VA examination and opinion with respect to the issue on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

An August 2012 VA records request indicates that the Albany VA Medical Center (VAMC) should be queried regarding medical records for bunions of the bilateral feet from 1993 to 1995, and that if no records are found a negative response is required.  The Board acknowledges the multiple attempts by the RO to obtain the outstanding medical records, however, the September 2012 negative response from the Albany VAMC indicates that there are no medical records on file from 1993 to 1994.  Given this response, and absent an indication that records from 1993 to 1995 have been associated with the claims file, the Board cannot determine whether the missing records are available or not.  In addition, when VA is unable to obtain records the appellant must be notified.  38 C.F.R. § 3.159(e) (2016).  The Veteran was not notified that the requested records are not available.  Given the above, further efforts to obtain records are necessary as detailed below.  

As the Veteran testified that her symptoms related to her bunions of the bilateral feet occurred while serving in the National Guard, the Veteran's National Guard records may be relevant to the claim.  Such records should be requested on remand.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Jackson VAMC dated from May 2010 to the present.  Treatment records dating from 1993 to 1995 should be requested from the Albany VAMC.  All efforts to obtain this evidence should be documented in the claims file.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

If the Veteran has received private treatment, she should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.  

2.  Request the Veteran's complete service treatment and service personnel records from her period of service with the New York Army National Guard.  All efforts to obtain this evidence should be documented in the claims file.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current bunions or residuals from a bunionectomy.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  

After review of the claims file the examiner should note whether the Veteran had bunions of either foot or residuals of a bunionectomy at any point during the course of the appeal (since approximately 2010).  For each identified disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's military service.

In forming the opinion, the examiner should consider the following:  

The Veteran's lay testimony that while wearing wool socks in service her feet became irritated and worsened while stationed in Germany, that while serving in the National Guard she attempted to relieve the burning sensation in her feet by soaking them in water, and that a physician told her that her boots were too small and were causing her foot problems.

Service treatment records from October 1973 documenting that the Veteran sustained an injury and had a bruised right foot.  An April 1978 treatment report that recorded complaints of pain and a hematoma of the plantar area of the left foot.  

A complete rationale for all opinions is requested.  If a negative opinion is offered based primarily on the length of time between separation and the current diagnosis, the examiner should explain the medical significance of this fact, i.e., why this is indicative that the bunions of the bilateral feet are not related to service.

4.  After completing the requested actions, and any additional actions deemed necessary, the AOJ should readjudicate the service connection claim for bunions of the bilateral feet.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




